JAGGAED, J.
(dissenting.)
I dissent. The plaintiff in this case had a cause of action against the defendant. It has been previously held that the defendant was responsible for the acts of its servants in making a search without a warrant. Their interference with the personal property, which the jury would have been justified in finding in part belonged to the plaintiff, ■constituted a trespass to personal property which properly might have 'been made the basis of recovery. Even if it be conceded that the wife has such an interest in the homestead, the title to which is in her 'husband’s name, as to enable her to recover for an unlawful invasion -of her right, I am unable to see how in this case the plaintiff could recover damages sustained by her by reason of fright. If this be conceded, then the plaintiff’s causes of action were two, namely: (1) For •trespass to her personal property; (2) to real estate in which she had .an interest. There was no injury to her person. Trespass vi et armis would not have lain. The trial court certifies, and the record shows, ■that
Plaintiff testified that neither of the ^ met/ made any threats against her. They did not offer any violence to her person, nor use any violent or improper language to her at any time! There was no testimony indicating that either of the men had any purpose or intention of injuring or interfering with the plaintiff’s person in any manner. The substance of all the evidence of the plaintiff was that the men were engaged in examining and searching for ties and tools outside the house, and in searching trunks, etc., as above stated, inside the house.
*508The law provides full remedy to the individual whose property, real or personal, has been trespassed upon. Such persop may, under appropriate circumstances, recover general or special damages, direct or consequential damages; circumstances of insult, humiliation, or outrage may be shown in evidence to aggravate damage, and in appropriate cases vindictive damages will be awarded. “The jury is not bound to weigh in gold scales how much injury a party has sustained by trespass.” Davenport v. Russell, 5 Day (Conn.) 145; McAfee v. Crofford, 54 U. S. 447, 14 L. Ed. 217; Stevens v. Stevens, 96 Ga. 374, 23 S. E. 312; Jefcoat v. Knotts, 13 Rich. Law, 50. The'cases of aggravated damages will be found collected in volume 46, col. 484, § 143, Cent. Dig. Cases of exemplary damages will be found collected in the same volume, cols. 488, 492, § 144.
The recovery, however, does not extend to remote damages. Berry v. San Francisco, 50 Cal. 435; Butler v. Collins, 12 Cal. 457. It is said, in the majority opinion in this case, to he “the law of this state that there can be no recovery for fright which results in physical injuries, in the absence of contemporaneous injury to the plaintiff, unless the fright is the proximate result of a legal wrong against the plaintiff by the defendapt.” This rule is top broadly stated, if it means that, when damages caused by fright are the result of any or every legal wrong to plaintiff, or are the result of a legal wrong to plaintiff’s property only as distinguished from his person, they are recoverable. It is well settled generally (Victorian v. Coultas, 13 App. Cas. 222), and in this state, that there can be no recovery for fright which causes injury without impact; that is, in the absence of any contemporaneous physical injury to the plaintiff. Start, C. J., in Sanderson v. Northern Pacific Ry. Co., 88 Minn. 162, 92 N. W. 542, 60 L. R. A. 403, 97 Am. St. Rep. 509, citing Gulf, C. & S. F. R. Co. v. Hayter, 93 Tex. 239, 54 S. W. 944, 47 L. R. A. 325, 77 Am. St. Rep. 865, and notes.
Neither the invasion of the, plaintiff’s homestead right, nor the interference with her personal property, constituted impact or contemporaneous physical injury. The case would have been materially different if the defendant’s servants had committed either assault or assault and battery upon the plaintiff’s person. Accordingly, while I think there might have been a recovery not merely in nominal damages in this *509•case, I also think that the defendant’s assignments of error directed to plaintiff’s inability.to recover merely because she was scared on account of the search' were well taken, and that the judgment of the trial ■court should have been reversed.